DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 6, 7, 12, 13 and 16 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US 2009/0303371).

    PNG
    media_image1.png
    485
    551
    media_image1.png
    Greyscale

(Claim 1) Watanabe et al. teach an imaging device, comprising:
a plurality of pixel transistors (1045, 1046, 1024) at a surface (interface with 1044) of a semiconductor substrate (1011);
an element isolation region (1047) that isolates the plurality of pixel transistors from each other;
a charge storage region (1028) at a deeper position in the semiconductor substrate than the substrate surface; and
a charge discharge layer (1035) of the same conductivity type (n) as the charge storage region (1028),

(Claim 2) Watanabe et al. teach wherein the charge discharge layer (1035) is arranged below the element isolation region (1047).
(Claim 3) Watanabe et al. teach wherein the charge discharge layer (1035) is in a well region (n) between the element isolation region (1047) and the charge storage region (1028).
(Claim 4) Watanabe et al. teach wherein the charge discharge layer (1035) is between the charge storage region (1028) and at least one of the plurality of pixel transistors (1045, 1046) that is not a transfer transistor (1024).
 (Claim 6) Watanabe et al. teach wherein the charge discharge layer (1035) is coupled to an impurity region (1036) having a same conductivity type (n) as the charge storage region (1028), wherein the impurity region is at the substrate surface (interface with 1044).
(Claim 7) Watanabe et al. teach wherein the impurity region (1036) is separate from a source region and a drain region (paragraphs 610, 611) of the plurality of pixel transistors.
(Claim 12) Watanabe et al. teach wherein a transfer transistor (1024) of the plurality of pixel transistors has a trench structure in which a gate electrode (1024) extends from the substrate surface to the charge storage region (1028).
(Claim 13) Watanabe et al. teach the imaging device, further comprising:
an inter-pixel isolation section (1021) configured to penetrate the semiconductor substrate (1011),

(Claim 16) Watanabe et al. teach the imaging device 1, further comprising:
a light-shielding film (fig. 71 #111) and an on-chip lens (fig. 71 #110) on a side of a surface of the semiconductor substrate that is different from a surface of the substrate surface (paragraphs 560 – 562, fig. 102).
(Claim 17) Watanabe et al. teach an electronic apparatus, comprising the imaging device (fig. 81).
(Claim 18) Watanabe et al. teach an imaging device (fig. 88), comprising:
a substrate (1011);
a charge storage region (1028) in the substrate to store charge generated by incident light;
at least one transistor (1045, 1046, 11024) at a surface of the substrate and coupled to the charge storage region (1028);
an isolation region (1047) in the substrate (1011) and located adjacent to at least one side of the at least one transistor (1045, 1046, 1024); and
a charge discharge layer (1035) between the isolation region (1047) and the charge storage region (1028),
wherein the charge discharge layer (1035) discharges charge from the isolation region (1047 charged P+, paragraph 620).
(Claim 19) Watanabe et al. teach the imaging device, further comprising:
an impurity region (fig. 88 #1036) in the substrate (1011) and coupled to the charge discharge layer (1035),
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2009/0303371).
(Claim 5) Watanabe et al. lack in fig. 81, wherein the charge discharge layer (97A, 97B) includes an opening, and a gate electrode of a transfer transistor in the plurality of pixel transistors extends through the opening into the charge storage region.
However, Watanabe et al. teach in fig. 92:
wherein the charge discharge layer (1035) includes an opening, and a gate electrode (1024) of a transfer transistor (paragraph 622) in the plurality of pixel transistors (1045, 1046, 1024) extends through the opening into the charge storage region (71) for the benefit of suppressing white defects.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of suppressing white defects.
Allowable Subject Matter
Claims 8 – 11, 14, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        February 12, 2021